    Case 4:20-cv-05640-YGR Document 508-2 Filed 04/28/21 Page 1 of 15




                      UNITED STATES DISTRICT COURT

              FOR THE NORTHERN DISTRICT OF CALIFORNIA

                              OAKLAND DIVISION




EPIC GAMES, INC.,                    )   Case No. 4:20-cv-05640-YGR-TSH
                                     )
       Plaintiff, Counter-defendant, )   WRITTEN DIRECT TESTIMONY
                                     )   OF NED S. BARNES, CPA
              v.                     )
                                     )   The Honorable Yvonne Gonzalez Rogers
APPLE INC.,                          )
                                     )   Trial: May 3, 2021
        Defendant, Counterclaimant. )
                                     )   Ex. Expert 2




WRITTEN DIRECT TESTIMONY
                                                     CASE NO. 4:20-CV-05640-YGR-TSH
OF NED S. BARNES, CPA


           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 508-2 Filed 04/28/21 Page 2 of 15




        1.     I, Ned Barnes, am a Managing Director with the Berkeley Research Group, a
financial and economic consulting firm. I am a Certified Public Accountant and a Certified
Fraud Examiner. I have over 25 years of experience as a forensic accountant and an economic
consultant analyzing accounting, finance, damages, and valuation issues. As part of my
professional practice, I am regularly asked to review and analyze financial statement data for a
variety of purposes, including financial analysis related to alleged antitrust issues. I understand
that this document provides testimony for use in this litigation as if I were in Court providing
testimony in person, and that my testimony is given under penalty of perjury.

         2.      I was retained by counsel for Epic Games to research and calculate the App
Store’s operating margin and operating margin percentage, which in general measure
profitability by subtracting costs from revenues. In my expert report dated February 16, 2021,
using Apple testimony and financial information available to me at that time, I calculated the
App Store’s operating margin percentage to be              for each of FY2019 and FY2018. I
understand that the day before my expert report was due, Apple produced additional documents
that I obtained and reviewed after submitting my report. These documents show that Apple
calculated its own operating margin percentage for the App Store to be             for FY2019 and
        for FY2018. These calculations, which were prepared by Apple’s Corporate Financial
Planning and Analysis (“FP&A”) group and produced from the files of Apple CEO Tim Cook,
are consistent with and confirm the reasonableness of the calculations presented in my expert
report. They also refute criticisms of my report proffered by certain Apple expert witnesses that
it is not possible to calculate reliably or usefully the operating margins of the App Store. (See
pp. 2-12.)

       3.       I was also asked to research and calculate the operating margins for other online
marketplaces selected according to parameters provided to me by Dr. David Evans, one of Epic’s
experts in antitrust economics. Dr. Evans defined an online marketplace as an e-commerce
platform on which sellers/merchants connect with buyers/consumers in transactions for the sale
of goods. Dr. Evans asked me to identify firms that are principally in the business of operating
online marketplaces or that maintain discrete operating segments that generate significant
revenues from operating online marketplaces. Applying those parameters to my independent
research of publicly available information, I identified five online marketplace firms or firms
with business segments reflecting online marketplace operations that publicly report sufficiently
separate financial results for those operations and that have had profitable online marketplace
operations in at least one of the last five years. (See pp. 12-13.) I calculated the operating
margin percentages of these online marketplaces as follows:




 WRITTEN DIRECT TESTIMONY
                                                              CASE NO. 4:20-CV-05640-YGR-TSH
 OF NED S. BARNES, CPA
Case 4:20-cv-05640-YGR Document 508-2 Filed 04/28/21 Page 3 of 15
                   Case 4:20-cv-05640-YGR Document 508-2 Filed 04/28/21 Page 4 of 15




WRITTEN DIRECT TESTIMONY
                                                                         CASE NO. 4:20-CV-05640-YGR-TSH
OF NED S. BARNES, CPA
                                                   3
       Case 4:20-cv-05640-YGR Document 508-2 Filed 04/28/21 Page 5 of 15




       6.




       7.




                                                                                            In
accounting and in my testimony, the term “fully burdened” describes the determination of
operating margins that includes all identifiable direct costs, as well as an allocation of indirect or
shared costs from which the relevant business or business segment derives benefit.

       8.




 WRITTEN DIRECT TESTIMONY
                                                               CASE NO. 4:20-CV-05640-YGR-TSH
 OF NED S. BARNES, CPA


                                                  4
                   Case 4:20-cv-05640-YGR Document 508-2 Filed 04/28/21 Page 6 of 15




WRITTEN DIRECT TESTIMONY
                                                                         CASE NO. 4:20-CV-05640-YGR-TSH
OF NED S. BARNES, CPA
                                                   5
    Case 4:20-cv-05640-YGR Document 508-2 Filed 04/28/21 Page 7 of 15




     9.




     10.




     11.




     12.




WRITTEN DIRECT TESTIMONY
                                              CASE NO. 4:20-CV-05640-YGR-TSH
OF NED S. BARNES, CPA
                                    6
Case 4:20-cv-05640-YGR Document 508-2 Filed 04/28/21 Page 8 of 15
Case 4:20-cv-05640-YGR Document 508-2 Filed 04/28/21 Page 9 of 15
Case 4:20-cv-05640-YGR Document 508-2 Filed 04/28/21 Page 10 of 15
Case 4:20-cv-05640-YGR Document 508-2 Filed 04/28/21 Page 11 of 15
Case 4:20-cv-05640-YGR Document 508-2 Filed 04/28/21 Page 12 of 15
Case 4:20-cv-05640-YGR Document 508-2 Filed 04/28/21 Page 13 of 15
      Case 4:20-cv-05640-YGR Document 508-2 Filed 04/28/21 Page 14 of 15




          23.     To identify relevant firms, I relied on independent research of industry sources
that professionals in my field routinely rely on as a source of market data. Those sources
included the “Top 100 Online Marketplaces Database” maintained by Digital Commerce 360. I
utilized the following criteria to identify online marketplace firms: (i) primarily generate online
marketplace revenues from commissions and fees earned from transactions involving third-party
merchants rather than as a direct seller of goods; (ii) publicly reported financial statements;
(iii) at least five years of available financial statements; (iv) marketplace activities sufficiently
distinguishable in operating results; and (v) profitable marketplace operations in at least one year
of the last five years. I then obtained public earnings releases or Form 10-K (or 20-F) Annual
Reports that these firms filed with the SEC. Professionals in my field routinely rely on such
records to determine the financial performance of regulated, publicly traded companies.

        24.     A number of firms with operations that facilitate transactions for apps or in-app
purchases, including the Google Play Store, Sony PlayStation Store, Microsoft Store, Samsung
Galaxy Store, and Nintendo eShop, do not meet the criteria because they do not report
sufficiently separate financial results for their app store activities.

        25.    Based on the criteria above, I identified five online marketplace firms or firms
with business segments reflecting online marketplace operations: eBay Inc, Etsy, Rakuten Ichiba,
MercadoLibre, and Alibaba. For purposes of my analysis, I attempted to identify and measure
the performance related to each firm’s online marketplace businesses on a fully burdened P&L
statement basis, consistent with the manner in which I analyzed operating


       26.     Table 4 summarizes operating margin percentages for the online marketplaces
discussed above. The operating margin percentages reflected in Table 4 are based on the net
operating income (before interest and taxes) at the company level for firms that are principally or
exclusively engaged in the operation of an online marketplace (including business activities
complementary to an online marketplace such as logistics/fulfillment/delivery, electronic
payment processing, and market-based advertising).

         27.     Alibaba and Rakuten have operating business segments that are not directly
related to or ancillary to the operation of online marketplaces. For these firms, the operating
margin percentage calculations reflected in Table 4 are based on the reported segment operations
that most closely reflect the online marketplace operations (and complementary business
activities) of these firms. For Rakuten and Alibaba, reported unallocated costs (principally
corporate expenses that were not allocated to individual business segments in each firm’s public
filings) were allocated based on the proportional amount of revenue reported for each of the
firm’s operating segments.

                                             These allocations were applied to estimate a fully
burdened P&L statement and associated operating income percentage and to maintain
comparability both with other firms that are primarily engaged in online marketplace businesses
(eBay, Etsy, MercadoLibre),                           , which I have analyzed on a similar fully
burdened P&L basis.


 WRITTEN DIRECT TESTIMONY
                                                               CASE NO. 4:20-CV-05640-YGR-TSH
 OF NED S. BARNES, CPA
                                                 13
      Case 4:20-cv-05640-YGR Document 508-2 Filed 04/28/21 Page 15 of 15




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct and that I executed this written direct testimony on April 20, 2021, in Sterling,
Virginia.

WORD COUNT: 3,472




                                                     Ned S. Barnes




 WRITTEN DIRECT TESTIMONY
                                                              CASE NO. 4:20-CV-05640-YGR-TSH
 OF NED S. BARNES, CPA
                                                14
